Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This reason for allowance is in response to remarks filed 06/03/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie R. Cristiano on 07/13/2022.

The application has been amended as follows: 

1. (Previous Presented) A method, comprising: 
receiving at a network node an initial attachment request message from a user equipment; 
issuing a back-off timer when accepting the initial attachment request from the user equipment and allowing the user equipment to attach to a network, wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to the network, wherein the duration of the back-off timer starts when the user equipment detaches from the network from an attached state to a detached state, and wherein the user equipment is allowed to reattach to the network once the back-off timer has lapsed; 
receiving at the network node another attachment request message from the user equipment; 
determining whether the duration of the back-off timer has lapsed; 
rejecting the another attachment request from the user equipment when the duration of time of the back-off timer has not lapsed; and 
allowing the user equipment to reattach to the network in response to the another attachment request from the user equipment when the duration of the back-off timer has lapsed.

2. (Canceled)

3. (Original) The method according to claim 1, wherein the issuing of the back-off timer includes either sending the user equipment the back-off timer that has been determined by the network node or sending the user equipment an indication to use a pre-configured timer.

4. (Cancelled)

5. (Original) The method according to claim 1, further comprising: reattaching the user equipment to the network after the user equipment is allowed to reattach to the network.

6. (Cancelled)

7. (Original) The method according to claim 1, wherein the duration of the back-off timer is based in part on another duration of a rate control limit or quota imposed by the network.

8. (Original) The method according to claim 1, further comprising: sending the back-off timer to the user equipment from the network node, without rejecting the reattachment request received from the user equipment.

9. (Cancelled)

10. (Cancelled)

11. (Original) The method according to claim 1, further comprising: receiving transmissions other than the another attachment request from the user equipment during at least part of the duration of the back-off timer when the user equipment is still attached to the network.

12. (Original) The method according to claim 1, further comprising: limiting an amount of data transmitted to the user equipment and from the user equipment before reattachment of the user equipment to the network.

13. (Original) The method according to claim 1, further comprising: sending a response to the user equipment indicating the rejection of the another attachment request, wherein the response comprises the back-off timer.

14. (Original) The method according to claim 1, further comprising: reattaching the user equipment during the duration of the back-off timer when the user equipment is prioritized, wherein the another attachment request message comprises an indication that the user equipment is authorized as a prioritized user equipment.

15. (Original) The method according to claim 1, further comprising: keeping track of the duration of the back-off timer at the network node.

16. (Original) The method according to claim 1, further comprising: determining the duration of the back-off timer based on different authorization levels of the user equipment.

17. (Previously Presented) A method, comprising: 
sending from a user equipment to a network node an initial attachment request message;
receiving a response from the network node indicating that the initial attachment request message is accepted and that the user equipment is attached or attaching to a network, wherein the response further comprises a back-off timer or an indication of the back-off timer, and wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to the network, and wherein the user equipment is allowed to reattach to the network once the back-off timer has lapsed; 
starting the back-off timer associated with the user equipment upon detachment from the network from an attached state to a detached state; 
refraining from reattaching to the network until after the duration of time of the back-off timer lapsed; and 
sending from the user equipment to the network node another attachment request message after the duration of the back-off timer has lapsed.

18. (Cancelled)

19. (Original) The method according to claim 17, wherein the duration of the back- off timer is based in part on another duration of a rate control limit or quota imposed by the network.

20. - 23. (Cancelled)

24. (Original) The method according to claim 17, further comprising: transmitting messages other than another attachment request from the user equipment to the network during at least part of the duration of the back-off timer when the user equipment is still attached to the network.

25. (Previously Presented) An apparatus comprising: 
at least one processor; and 
at least one memory including computer program code, 
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
receive at a network node an initial attachment request message from a user equipment;
issue a back-off timer when accepting the initial attachment request from the user equipment and allowing the user equipment to attach to a network, wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to the network, wherein the duration of the back-off timer starts when the user equipment detaches from the network from an attached state to a detached state, and wherein the user equipment is allowed to reattach to the network once the back-off timer has lapsed; 
receive at the network node another attachment request message from the user equipment; 
determine whether the duration of the back-off timer has lapsed; 
reject the another attachment request from the user equipment when the duration of time of the back-off timer has not lapsed; and 
allow the user equipment to reattach to the network in response to the another attachment request from the user equipment when the duration of the back-off timer has lapsed.

26. (Currently Amended) A non-transitory computer-readable medium encoded with instructions that, when executed in hardware, 
receiving at a network node an initial attachment request message from a user equipment; 
issuing a back-off timer when accepting the initial attachment request from the user equipment and allowing the user equipment to attach to a network, wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to the network, wherein the duration of the back-off timer starts when the user equipment detaches from the network from an attached state to a detached state, and wherein the user equipment is allowed to reattach to the network once the back-off timer has lapsed; 
receiving at the network node another attachment request message from the user equipment; 
determining whether the duration of the back-off timer has lapsed; 
rejecting the another attachment request from the user equipment when the duration of time of the back-off timer has not lapsed; and 
allowing the user equipment to reattach to the network in response to the another attachment request from the user equipment when the duration of the back-off timer has lapsed.

27. (Cancelled)

28. (Cancelled)

29. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium encoded with instructions that, when executed in hardware, 
sending from a user equipment to a network node an initial attachment request message;
receiving a response from the network node indicating that the initial attachment request message is accepted and that the user equipment is attached or attaching to a network, wherein the response further comprises a back-off timer or an indication of the back-off timer, and wherein the back-off timer comprises a duration of time in which the user equipment is not allowed to reattach to the network, and wherein the user equipment is allowed to reattach to the network once the back-off timer has lapsed; 
starting the back-off timer associated with the user equipment upon detachment from the network from an attached state to a detached state; 
refraining from reattaching to the network until after the duration of time of the back-off timer lapsed; and 
sending from the user equipment to the network node another attachment request message after the duration of the back-off timer has lapsed.

Allowable Subject Matter
Claims 1, 3, 5, 7, 8, 11-16, 17, 19, 24, 25, 26, 29 respectively renumbered as 1-17 are allowed.

Examiner’s statement of reasons for Allowance
Claims 1, 3, 5, 7, 8, 11-16, 17, 19, 24, 25, 26, 29 respectively renumbered as 1-17 are allowed in view of the reasons argued by applicant remarks filed 06/03/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed. 
Therefore, claims 1, 3, 5, 7, 8, 11-16, 17, 19, 24, 25, 26, 29 respectively renumbered as 1-17 are hereby allowed in view of applicant remarks filed 06/03/2022 persuasive arguments. 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466